Citation Nr: 1308560	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  06-09 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a headache disability

2.  Entitlement to service connection for a throat disability.

3.  Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1960 with two subsequent periods of active duty for training purposes (ACDUTRA) in the Army Reserves in June 1960 and June 1961.  He discharged from reserve service in December 1963.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2005 (residuals of pneumonia), August 2007 (throat disability), and September 2008 (headache disability) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran and his wife testified at a local hearing before a Decision Review Officer (DRO) at the RO in February 2008 and at a Travel Board hearing before the undersigned Veterans Law Judge in June 2009.  Copies of the hearing transcripts are of record.  

These issues were previously before the Board in September 2009, June 2011, September 2011, and November 2012.  The claims were remanded on all occasions for additional development.  The case is now before the Board for further appellate consideration.   

A review of the Veteran's Virtual VA electronic claims file reveals additional VA treatment records relevant to the claims on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In February 2013, the Veteran indicated that he wished to withdraw his appeal with respect to all issues remaining on appeal.    


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran pursued entitlement to service connection for a headache disability, a throat disability, and residuals of pneumonia.  The claimed disabilities were denied in November 2005, August 2007, and September 2008 rating decisions.  The Veteran appealed those decisions, and in a November 2012 decision, the Board granted entitlement to service connection for bilateral hearing loss and tinnitus disabilities, and remanded the claims on appeal for additional development.  While the appeal was in remand status, the Appeals Management Center (AMC) issued a November 2012 rating decision that effectuated the Board's grant of entitlement to service connection for bilateral hearing loss and tinnitus disabilities.  In February 2013, the Veteran submitted a statement indicating that he was satisfied with the action taken in his appeal and that he would like to withdraw his appeal as any issues remaining on appeal.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In this case, the appellant has withdrawn the appeal with respect all issues remaining on appeal, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

Entitlement to service connection for a headache disability is dismissed.

Entitlement to service connection for a throat disability is dismissed.

Entitlement to service connection for residuals of pneumonia is dismissed.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


